Citation Nr: 1413273	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-02 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection for bilateral hearing loss is warranted. 

2. Entitlement to an initial compensable disability rating for dizziness, secondary to service-connected chronic rhinosinusitis.

3. Entitlement to an initial compensable disability rating for headaches, secondary to service-connected chronic rhinosinusitis.   

4. Entitlement to an effective date earlier than March 1, 2010 for the grant of service connection for headaches, secondary to service-connected chronic rhinosinusitis.
  
5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed additional, pertinent VA treatment records, dated through November 2012.    

The claims file reflects that, during the pendency of the appeal, in February 2012, the Veteran obtained new representation.  He is now represented by the National Association of County Veterans Service Officers rather than a private attorney.  38 C.F.R. § 14.631(f)(1) (2013).  Pertinent regulation requires that the "Statement of the Case . . . be forwarded to the appellant at the latest address of record and a separate copy provided to his or her representative (if any)."  38 C.F.R. § 19.30(a) (2013) (emphasis added).  The Board notes that the purpose of representation is to ensure that claimants have assistance in the preparation, presentation, and prosecution of claims for benefits.  38 C.F.R. § 14.626 (2013).  Although the claims file reflects that the RO sent copies of the SOC to the Veteran's former attorney, it does not reflect that copies were sent to the Veteran's current representative.  Nonetheless, the current representative's September 2012 VA Form 646 indicated that he had a meaningful review of the claims file prior to preparing the VA form 646.  In fact, the form indicates that the representative marked the box stating that he certified he had been furnished an SOC in the case.  Accordingly, the Board finds that the Veteran's current representative had the opportunity to appropriately assist the Veteran in his application for benefits. 

The Veteran also contends that his service-connected disabilities prevent him from being able to work full-time.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an initial rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 477 (2009).  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.       

As addressed in the REMAND portion of the decision below, the claim for service connection for bilateral hearing loss, and the claims for a TDIU and higher initial disability rating for service-connected dizziness and headaches require further development prior to adjudication.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.    


FINDINGS OF FACT

1. A June 2001 RO decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran was informed of his appellate rights and he did not perfect an appeal, nor was new and material evidence received within the appeal period. 

2. Evidence added to the record since the final June 2001 denial relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

3. The Veteran's claim for service connection for headaches, secondary to service-connected chronic rhinosinusitis, was received on March 1, 2010.

4.  There is no document constituting a formal or informal claim for headaches filed prior to March 1, 2010.


CONCLUSIONS OF LAW

1. The June 2001 RO decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).      

3. An effective date earlier than March 1, 2010, for a grant of service connection for headaches, secondary to service-connected chronic rhinosinusitis, is not warranted.  38 U.S.C.A. § 1154(a), 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Board notes that, for the reasons detailed below, new and material evidence has been received to reopen the Veteran's claim for bilateral hearing loss.  Therefore, no discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot by the reopening of the claim.  

As to the issue of an earlier effective date for the grant of service connection for headaches, secondary to service-connected chronic rhinosinusitis, this claim arises from the Veteran's disagreement with the initial effective date assigned following the grant of service connection.  As service connection was granted, the claim was substantiated and no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  

The Veteran filed a claim for service connection for bilateral hearing loss in July 2000.  The RO considered the Veteran's service treatment records and three medical opinions.  A July 2000 private doctor's opinion and a December 2000 VA examination report provided a diagnosis of bilateral sensorineural hearing loss and associated the Veteran's current hearing loss with noise exposure in service.  However, a May 2001 VA examination report stated that the Veteran had hearing loss upon entrance into service and that there was no change in the Veteran's hearing between the time of induction into service and separation from service.  The June 2001 RO decision denied service connection on the basis that there was no evidence that the Veteran's pre-existing hearing loss was aggravated by noise exposure in service.  

The Board notes that within a year of the RO decision, the Veteran did not file a timely appeal, but VA received VA treatment records reflecting treatment for the Veteran's hearing loss.  The records were new, however, such records were not material as they merely confirmed the Veteran's diagnosis of bilateral sensorineural hearing loss, an element of service connection already established by the other evidence of record.  See VA treatment records, dated July 2001 - June 2002.  38 C.F.R. 3.156(b) (2013).  Finally, the Board acknowledges that the Veteran submitted an notice of disagreement to the June 2001 RO decision in January 2005, approximately four (4) years after the RO decision.  However, this document cannot serve as a notice of disagreement as it was filed well outside the appeal period (which is defined as either within a year after the rating decision or within 30 days of issuance of the SOC).  Accordingly, the Board finds the June 2001 rating decision is final as the Veteran was informed of his appellate rights and did not express disagreement with the decision within one year of the RO decision, and new and material evidence was not physically or constructively received by VA within one year of the rating action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302, 20.1105 (2013); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Evidence obtained since the June 2001 rating decision includes several lay statements from the Veteran and his family, as well as VA and private treatment records, discussing the severity, worsening, and treatment of the Veteran's bilateral hearing loss.  In October 2004, the Veteran submitted a private doctor's opinion, which stated that the Veteran experienced a decrease in hearing in his left ear as a result of a car accident that occurred during the Veteran's service.  Another private doctor, in July 2010, submitted a letter that stated that the Veteran's hearing loss was at least as likely as not related to his military service, to include the 1967 car accident.  VA treatment records, dated 2004 - 2012, confirm that the Veteran has a current diagnosis of bilateral sensorineural hearing loss and that he is in receipt of continuing treatment for his hearing loss.  The Veteran's brother and sister submitted lay statements in June 2007 that state that the Veteran experienced decreased hearing as a result of the June 1967 car accident that occurred while the Veteran was off base during his active duty service.  The Veteran submitted lay statements in September 2010 and October 2010 and contended that his hearing loss worsened in service as a result of the June 1967 car accident and noise exposure in service.  

This evidence is new in that it was not of record in June 2001.  The newly-received evidence is not merely cumulative or redundant as it relates to an unestablished fact necessary to substantiate the claim, such as competent evidence of a worsening of the Veteran's hearing loss in service.  The lay statements submitted, which are presumed credible for the purpose of reopening a final decision, indicate that the Veteran's hearing loss worsened during service.  See Justus, 3 Vet. App. at 513.  The October 2004 doctor's opinion relates the Veteran's hearing loss to the 1967 car accident.  Therefore, the additional evidence submitted is new and material, and the claim is reopened.  See Shade, 24 Vet. App. at 117.
  
Earlier Effective Date 

By way of background, the Veteran filed a service connection claim for headaches and a separate service connection claim for sinusitis in December 2004.  The Board denied service connection for sinusitis in May 2007 and denied service connection for headaches in July 2009.  The Board decisions became final.  38 C.F.R. § 20.1100 (2013).  The Veteran was eventually granted service connection for chronic rhinosinusitis in an April 2009 RO decision, effective September 28, 2007.  In March 2010, the Veteran filed a claim for service connection for headaches, secondary to his service-connected chronic rhinosinusitis.  An April 2010 RO decision reopened the claim and granted service connection for headaches, secondary to the Veteran's service-connected chronic rhinosinusitis, effective March 1, 2010.  This is the claim on appeal.  The award of service connection for headaches was severed by the RO on February 1, 2011, but then subsequently reinstated as of the same date.  Therefore, the award of service connection has been in effect since the March 1, 2010 effective date.

The Veteran argues that he should have an effective date prior to March 1, 2010 because he has experienced these headaches since prior to this date.  However, generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. 5110 (West 2002).  

The Board notes that the Veteran originally filed service connection for headaches in December 2004 and was ultimately denied in a July 2009 Board decision.  This prior final claim; however, cannot serve as the basis of the current effective date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013); See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

Furthermore, the effective date assigned for a secondarily service-connected disability cannot relate back to the filing date of a prior claim for the antecedent disability.  Ellington v. Nicholson, 22 Vet. App. 141 (2007); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  Consequently, the Veteran is not entitled to an effective date prior to September 28, 2007, the effective date of the Veteran's service-connected chronic rhinosinusitis.

The Board acknowledges that VA treatment records indicate that the Veteran complained of headaches prior to March 1, 2010.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  An effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Id.  Accordingly, the effective date of service connection for headaches, secondary to service-connected chronic rhinosinusitis, is March 1, 2010, the date the claim was received.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; to this extent only, the claim is granted. 

Entitlement to an effective date earlier than March 1, 2010 for the grant of service connection for headaches, secondary to service-connected chronic rhinosinusitis, is denied.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  
 
The Veteran's service treatment records indicate that the Veteran's bilateral hearing loss existed prior to his military service.  The Veteran's entrance examination, dated December 1965, noted "high frequency hearing loss."  An audiometric testing performed during the entrance examination, showed pure tone thresholds, in decibels, converted as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
45
65
LEFT
20
15
15
30
55

A service treatment record, dated February 1968, stated that the Veteran had exposure to noise both prior to and during service and also noted that the Veteran had "bilateral sensory neural hearing loss, secondary to acoustical trauma."  The Veteran's March 1968 separation examination report noted "bilateral sensory neural hearing loss, secondary to acoustical trauma."  Audiometric testing performed during the March 1968 separation examination, showed pure tone thresholds, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
/
50
LEFT
10
10
20
/
60

The Veteran was afforded VA examinations in December 2000 and May 2001.  The December 2000 VA examiner stated that the Veteran's bilateral hearing loss was, at least in part, related to service but he did not address the fact that the Veteran's bilateral hearing loss pre-existed service.  The May 2001 VA examiner acknowledged the Veteran's pre-existing hearing loss, and stated that there was no change in hearing loss from the time of induction to separation.  However, the Board notes that during the Veteran's service, audiometric results standards were changed in November 1967 from ASA units to ISO units.  The May 2001 VA examiner did not indicate that he converted the Veteran's December 1965 audiometric reading before commenting on the Veteran's threshold shift.  Furthermore, since the May 2001 VA examination, the Veteran has submitted lay statements and private medical opinions that associate the Veteran's hearing loss to a June 1967 car accident that occurred while the Veteran was off base during the Veteran's active service.  As such, a new VA examination is warranted to determine whether the Veteran's June 1967 car accident during active service or his in-service exposure to acoustic trauma aggravated the Veteran's pre-existing hearing loss.    
In regards to the Veteran's claim for an initial compensable disability rating for his service-connected dizziness, secondary to his service-connected chronic rhinosinusitis, the Board notes that the RO obtained a VA opinion in January 2011 to determine the nature of the Veteran's dizziness.  In April 2012, the Veteran reported that his service-connected dizziness had worsened.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his dizziness.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The Veteran has also filed a claim for an initial compensable disability rating for his service-connected headaches, secondary to his service-connected chronic rhinosinusitis.  The Veteran was provided a VA examination in June 2007 and March 2010 that addressed the Veteran's complaints of headaches.  A VA opinion was obtained in May 2011 to address the nature of the Veteran's headaches but the opinion did not include a discussion on the frequency or severity of his headaches.  In April 2012, the Veteran reported that his service-connected headaches had worsened.  The Board notes that the Veteran was provided a VA examination in April 2012 for another claim that briefly discussed his headaches, but the examiner did not adequately address the Veteran's severity and frequency of his headaches.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his dizziness.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must also be remanded.
 
The Board notes that in March 2009, the Veteran stated that his headaches impact his ability to work and drive.  See VA treatment record, dated March 2009.  In February 2011, the Veteran sought entitlement to TDIU but the agency of original jurisdiction has not yet adjudicated this claim.  In light of Rice, TDIU should be addressed upon remand.




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU.   

2. Associated with the file any outstanding records of VA treatment generated after November 2012 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file. 

3. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

4. After associating any pertinent, outstanding records with the claims file, the RO/AMC shall schedule the Veteran for an audiological examination to determine 
the nature, extent, onset and etiology of the Veteran's hearing loss disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

For purposes of this examination, the examiner should presume the occurrence of the June 1967 car accident, even if the incident is not documented in the Veteran's service treatment records.  

The examiner is instructed to convert the December 1965 service entrance examination to ANSI/ISO and discuss any threshold shifts. 

The examiner should state whether the Veteran's pre-existing bilateral hearing loss underwent an increase during service, i.e., was aggravated during service? 

If there was an increase in severity of the Veteran's pre-existing hearing loss during service, was that increase clearly and unmistakably due to the natural progress of the disease? 

The examiner shall provide a thorough rationale to support his or her opinion.  If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.   

5. The RO/AMC shall also schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his headaches and dizziness.  The claims file should be made available to and reviewed by the examiner.  

The examiner shall determine if the Veteran has vestibular disequilibrium and shall provide objective findings, if possible.  The examiner shall also discuss the frequency of the Veteran's dizziness and whether the Veteran experiences staggering.  The examiner shall note whether the Veteran experiences prostrating attacks in regards to his headaches and if so, how frequent.     

All appropriate tests and studies should be conducted and all findings and conclusions should be set forth in a legible report.  

6. After completing the development above, and any other development deemed necessary, adjudicate the claims, to include entitlement to TDIU.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


